 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NAM BA NGUYEN,                                    No. 2:13-cv-0963-MCE-EFB P
12                         Plaintiff,
13            v.                                        ORDER
14    CALIFORNIA PRISON HEALTH
      SERVICE, et al.,
15
                           Defendants.
16

17
             Plaintiff is a former state prisoner proceeding without counsel in an action brought under
18
     42 U.S.C. § 1983. He requests an extension of time to file his pretrial statement pursuant to the
19
     court’s October 17, 2018 order.
20
             Plaintiff’s request (ECF No. 97) is granted and plaintiff has 60 days from the date this
21
     order is served to file his pretrial statement.
22
             So ordered.
23
     Dated: January 9, 2019.
24

25

26

27

28
